EXHIBIT 10.3











EXCHANGE AGREEMENT
BY AND AMONG
CLEANTECH TRANSIT, INC.
DISCOVERY CARBON ENVIRONMENTAL SECURITIES CORPORATION
AND
CERTAIN STOCKHOLDERS OF EACH


Dated May 8, 2013














 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

    Page   ARTICLE I EXCHANGE OF SECURITIES                 Section 1.1
The Exchange 
    1   Section 1.2
Exchange Ratio 
    2               ARTICLE II THE CLOSING                     Section 2.1
Closing Date
    3   Section 2.2
Transactions at Closing 
    3               ARTICLE III REPRESENTATIONS AND WARRANTIES OF CTI AND CROWN
EQUITY                     Section 3.1
Organization and Qualification 
    5   Section 3.2
Authorization 
    6   Section 3.3
Validity and Effect of Agreement 
    6   Section 3.4
No Conflict 
    6   Section 3.5
Required Filings and Consents 
    6   Section 3.6
Capitalization 
    6   Section 3.7 
Status of Common Stock 
    7   Section 3.8
SEC Reports and Financial Statements 
    7   Section 3.9
Financial Statements 
    7   Section 3.10
No Undisclosed Assets or Liabilities 
    8   Section 3.11
No Contract Rights or Commitments 
    8   Section 3.12
No Intellectual Property Rights or Infringement 
    8   Section 3.13
Litigation 
    8   Section 3.14
Taxes 
    8   Section 3.15
Registration 
    8   Section 3.16
Trading 
    9   Section 3.17
Books and Records 
    9   Section 3.18
Insurance 
    9   Section 3.19
Compliance 
    9   Section 3.20
Absence of Certain Changes 
    9   Section 3.21
Material Transactions or Affiliations 
    10   Section 3.22
Employees 
    10   Section 3.23
Previous Sales of Securities 
    10   Section 3.24
Principals of CTI 
    10   Section 3.25
Tax-Free Exchange 
    11   Section 3.26
Brokers and Finders 
    11   Section 3.27
Disclosure 
    11  

 
 
i

--------------------------------------------------------------------------------

 
 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF DCE                 Section 4.1
Organization and Qualification 
    11   Section 4.2
Authorization; Validity and Effect of Agreement 
    11   Section 4.3
No Conflict 
    12   Section 4.4
Required Filings and Consents 
    12   Section 4.5
Capitalization 
    12   Section 4.6
Financial Statements 
    12   Section 4.7
No Undisclosed Liabilities 
    12   Section 4.8
Properties and Assets 
    13   Section 4.9
Litigation 
    13   Section 4.10
Taxes 
    13   Section 4.11
Compliance 
    13   Section 4.12
Absence of Certain Changes 
    13   Section 4.13
Previous Sales of Securities 
    14   Section 4.14
Principals of DCE 
    14   Section 4.15
Brokers and Finders 
    14               ARTICLE V REPRESENTATIONS AND WARRANTIES OF EACH SELLER    
                Section 5.1
Authority and Validity 
    15   Section 5.2
Validity 
    15   Section 5.3
No Breach or Violation 
    15   Section 5.4
Consents and Approvals 
    15   Section 5.5
Title 
    15   Section 5.6
Investor Status 
    15   Section 5.7
No Government Review 
    15   Section 5.8
Investment Intent 
    16   Section 5.9
Restrictions on Transfer 
    16   Section 5.10
Informed Investment 
    16   Section 5.11
Access to Information 
    16   Section 5.12
Reliance on Representations 
    16   Section 5.13
No General Solicitation 
    17   Section 5.14
Placement and Finder's Fees 
    17  

 
 
ii

--------------------------------------------------------------------------------

 
 

ARTICLE VI CERTAIN COVENANTS                 Section 6.1
Conduct of Business by CTI
    17   Section 6.2
Access to Information 
    17   Section 6.3
Confidentiality; No Solicitation 
    18   Section 6.4
Further Assurances 
    18   Section 6.5
Public Announcements 
    18   Section 6.6
Notification of Certain Matters 
    19   Section 6.7
Financial Statements 
    19   Section 6.9
Prohibition on Trading in CTI Securities 
    19   Section 6.10
Registration Statement 
    19   Section 6.11
Tax-Free Exchange Status 
    19   Secton 6.14
Waiver of Claims 
    19               ARTICLE VII CONDITIONS TO CONSUMMATION OF THE EXCHANGE    
                Section 7.1
Conditions to Obligations of DCE 
    20   Section 7.2
Conditions to Obligations of CTI 
    21               ARTICLE VIII INDEMNIFICATION                     Section
8.1
Indemnification by CTI and Crown Equity 
    22   Section 8.2
Indemnification by DCE 
    22   Section 8.3
Indemnification Procedures for Third-Party Claim
    23   Section 8.4
Indemnification Procedures for Non-Third Party Claims 
    24   Section 8.5
Limitations on Indemnification 
    24               ARTICLE IX TERMINATION                     Section 9.1
Termination 
    25   Section 9.2
Procedure and Effect of Termination 
    25               ARTICLE X MISCELLANEOUS                     Section 10.1
Entire Agreement 
    26   Section 10.2
Amendment and Modifications 
    26   Section 10.3
Extensions and Waivers 
    26   Section 10.4
Successors and Assigns 
    26   Section 10.5
Survival of Representations, Warranties and Covenants 
    26   Section 10.6
Headings; Definitions 
    26   Section 10.7
Severability 
    26   Section 10.8
Specific Performance 
    27   Section 10.9
Notices 
    27   Section 10.10
Governing Law 
    28   Section 10.11
Consent to Jurisdiction 
    28   Section 10.12
Counterparts 
    28   Section 10.13
Certain Definitions 
    28  

 
 
iii

--------------------------------------------------------------------------------

 
 
EXHIBITS AND SCHEDULES
        Exhibit A Form of CTI Officer and Director Release   Exhibit B Draft of
Information Statement to be filed with the SEC   Exhibit C Form of Notice of
Exchange       Schedule I Schedule of DCE Shares to be exchanged for Common
Stock   Schedule II Schedule of DCE Options to be exchanged for CTI Options  
Schedule III Investor Questionnaire  

 
 
iv

--------------------------------------------------------------------------------

 
 
EXCHANGE AGREEMENT
 
THIS EXCHANGE AGREEMENT (the "Agreement"), is made and entered into as of May 8,
2013, by and among Cleantech Transit, Inc., a Nevada corporation ("CTI"), Crown
Equity Holdings, Inc., a Nevada corporation ("Crown Equity"), and Discovery
Carbon Environmental Securities Corporation, a Nevada corporation ("DCE"), and
the stockholders of DCE set forth on the signature pages to this Agreement
(collectively, the "Sellers" and individually, a "Seller"), with respect to the
following facts:
 
RECITALS:
 
A. Sellers own at least 80% of the issued and outstanding shares of common stock
of DCE, par value $.000001 per share (the "DCE Shares"), and 80% of the issued
and outstanding options, warrants or other rights to acquire or purchase DCE
Shares ("DCE Warrants"), in the denominations as set forth opposite their
respective names on Schedule I and Schedule II to this Agreement, respectively;
 
B. CTI desires to acquire from Sellers, and Sellers desire to sell and transfer
to CTI, all of the DCE Shares owned by Sellers on the Closing Date in exchange
for the issuance and delivery by CTI of 5.64 shares of Common Shares, par value
$0.001 per share, of CTI ("CTI Exchange Shares"), in restricted form, for each
DCE Shares owned (the "Exchange Ratio"), on the terms and conditions set forth
below (the "Exchange"), with fractional shares to be rounded down;
 
C. Crown Equity beneficially owns approximately 45.05% of the outstanding shares
of CTI Common Stock, of which it will return 40,619,819 to CTI’s treasury in
exchange for the issuance of 500,000 shares of the CTI Series B Shares, in
restricted form, at Closing, and will benefit from the transactions contemplated
herein; and
 
D. It is intended that, for federal income tax purposes, the Exchange shall
qualify as an exchange described in Section 351 of the of the Internal Revenue
Code of 1986, as amended (the "Code") and a reorganization described in Section
368 of the Code.
 
NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:
 
ARTICLE I
EXCHANGE OF SECURITIES
 
Section 1.1 The Exchange. On the terms and subject to the conditions of this
Agreement, on the Closing Date, CTI shall issue and deliver to each of the
Sellers such number of shares of CTI Exchange Shares as is set forth opposite
such Seller's name on Schedule I hereto, subject to adjustment as set forth in
Section 1.2, and each such Seller shall sell, transfer and deliver to CTI, the
number of issued and outstanding DCE Shares set forth opposite such Seller's
name on Schedule I hereto along with a duly executed share assignment endorsed
in favor of CTI. CTI shall issue and deliver to each Seller owning DCE Warrants,
exercisable for the number of shares of DCE Shares and at such per share
exercise price as is set forth opposite such Seller's name on Schedule II hereto
in form and substance acceptable to DCE. Any restriction on the exercise of any
such DCE Warrants shall continue in full force and effect and the term,
exercisability, vesting schedule and other provisions of such DCE Warrants shall
otherwise remain unchanged.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.2 Exchange Ratio
 
(a) CTI currently has outstanding 317,210,160 shares of common stock (“Common
Stock”) and 1,282,000 shares of Series A Preferred Convertible stock. In
connection with the Closing, it is intended that the majority shareholder and
chief executive officer of DCE will receive 500,000 shares of CTI Series B
Shares in restricted form. Holders of DCE Warrants would receive CTI warrants to
purchase five (5) shares of Common Stock at an exercise price of $0.13 per
share, with said DCE Warrants expiring on their original expiration dates as
provided in the original DCE Warrant Agreements and all other terms and
conditions remaining the same under the DCE Warrants.  At Closing, a total of
1,000,000 shares of CTI Series B Shares will be issued and outstanding, with
500,000 shares being issued to Crown in exchange for its returning 40,619,819 of
its CTI Common Shares.
 
(b) If between the date of this Agreement and the Closing Date, there shall be
any other change in the number of shares of outstanding capital stock of either
CTI or DCE, the Exchange Ratio shall be adjusted such that immediately following
the Closing, the aggregate number of shares of Common Stock issued to each
represents the percentage ownership set forth above.
 
(c) If between the date of this Agreement and the Closing Date, the holders of
issued and outstanding DCE Shares constituting less than one hundred percent
(100%) but more than eighty percent (80%) have agreed to the Exchange
contemplated hereunder, then DCE shall proceed to the Closing of the Exchange,
subject to satisfaction of the conditions set forth in Section 7.1. For a period
of three months following the Closing Date, CTI may, but shall not be required
to accept for Exchange any DCE Shares then held by any shareholder who has not
yet accepted the Exchange (a "Delayed Shareholder"), subject to such
shareholder's execution of this Agreement as a Seller for all intents and
purpose, including but not limited to assuming all representations, warranties
and undertakings of the Sellers hereunder and performance of all of the
conditions for Closing to be performed by each Seller hereunder. Until such time
as a Delayed Shareholder executes this Agreement and submits his DCE Shares in
exchange for shares of CTI Exchange Shares (thereby becoming a Seller), and such
exchange is accepted by CTI, such Delayed Shareholder shall remain a shareholder
of DCE and shall not be considered a shareholder of CTI and shall not be
entitled to any of the rights thereof, including without limitation the right to
vote or receive any distributions with respect thereto.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
THE CLOSING
 
Section 2.1 Closing Date. The closing of the Exchange and the other transactions
contemplated by this Agreement (the "Closing") shall take place at the offices
of McDowell Odom LLP, 28494 Westinghouse Place, Suite 213, Valencia, CA 91355 at
10:00 a.m. on May 30, 2013, or at such other location, date and time as CTI and
DCE may agree. The time and date upon which the Closing actually occurs being
referred to herein as the "Closing Date").
 
Section 2.2 Transactions at Closing. At the Closing, the following transactions
shall take place simultaneously and no transaction shall be deemed to have been
completed or any document delivered until all such transactions have been
completed and all required documents delivered:
 
(a) CTI shall deliver the following documents and take the following actions:
 
(i) Validly executed stock certificates corresponding to the CTI Exchange Shares
issued in the name of the Sellers in the amounts set forth in Schedule I;
 
(ii)  Validly executed warrant agreements issued in the name of the Sellers and
in the amounts and terms set forth in Schedule II;
 
(iii) Instructions directing its transfer agent to register the allotment of the
CTI Exchange Shares to the Sellers and to reserve for issuance the shares of
Common Stock underlying the DCE Warrants, in the stockholders ledger of CTI;
 
(iv) True copies of all consents and waivers obtained by CTI, in accordance with
the provisions of Section 7.1 below;
 
(v) Certificate of good standing from the Secretary of State of the State of
Nevada, dated at or about the Closing Date, to the effect that CTI is in good
standing under the laws of said state;
 
(vi) Certified copy of the Certificate of Incorporation of CTI, as certified by
the Secretary of State of the State of Nevada at or about the Closing Date;
 
(vii) Secretary's certificate duly executed by CTI's secretary attaching and
attesting to the accuracy of: (a) the bylaws of CTI, (b) the resolutions of
CTI's board of directors hereto issuing and allotting the CTI Series B Preferred
Shares to the Sellers subject to the provisions hereof, approving a change of
name to EQCO2, Inc., approving an increase in the authorized capital of CTI to
five billion (5,000,000,000) shares, approving an amendment to the Certificate
of Designation for the CTI Series B Preferred Shares to provide for super-voting
control of the common shares and reducing the number of Series B Shares to one
million (1,000,000), to approve a one-for-five forward split of CTI’s common
stock, approving the issuance of 500,000 Series B Preferred Shares to Crown in
exchange for Crown returning 40,619,819 of its CTI Common Shares and to conform
to this Agreement, authorizing the filing of an Information Statement with the
SEC to approve the name change and increase in capital, and approving the
transactions contemplated hereby, including the Exchange, appointing the
designees of DCE as directors of CTI, and (c) an incumbency certificate signed
by all of the executive officers of CTI dated at or about the Closing Date;
 
 
3

--------------------------------------------------------------------------------

 
 
(viii) An officer's certificate duly executed by CTI's chief executive officer
to the effect that the conditions set forth in Section 7.1(a) below have been
satisfied, dated as of the date of the Closing;
 
(ix) Resignation and release letters in the form attached hereto as Exhibit B
hereto from certain of the current officers and directors of CTI who are not
serving in those capacities post-Exchange;
 
(x) All corporate books and records of CTI;
 
(xi) Such other documents and instruments as DCE may reasonably request;
 
(xii) A draft of the Information Statement substantially in the form attached
hereto as Exhibit C hereto; and
 
(xiii) The Board of Directors of CTI shall consist of Lowell Holden, Montse
Zaman, William Barnwell, who shall also be Chairman of the Board, and Shad E.
Sullivan. The officers of CTI shall be William Barnwell as CEO, Lowell Holden as
CFO, and Montse Zaman as Secretary. It is the intention of the parties that the
holders of the CTI Series B Preferred Shares at Closing shall vote as a group
with each group (namely, the DCE Group and the Crown Equity Group) appointing
two director designees, with the Board of Directors set as four (4) until such
time as the parties mutually agree to modify their agreement. The parties agree
to execute such other further agreements and consents as necessarily to put into
effect this section.
 
(b) DCE shall deliver or cause to be delivered the following documents and/or
shall take the following actions:
 
(i)  DCE shall deliver to CTI share certificates in the name of CTI in respect
of all DCE Shares and shall register DCE Shares in the name of CTI in the
shareholders register of DCE;
 
(ii) Certificate of good standing from the Secretary of State of the State of
Nevada, dated at or about the Closing Date, to the effect that DCE is in good
standing under the laws of said state;
 
(iii) Certified copy of the Certificate of Incorporation of DCE, as amended to
date certified by the Secretary of State of the State of Nevada at or about the
Closing Date;
 
 
4

--------------------------------------------------------------------------------

 
 
(iv) Secretary's certificate duly executed by DCE's secretary attaching and
attesting to the accuracy of: (a) the bylaws of DCE, (b) the resolutions of
DCE's board of directors, approving the transactions contemplated hereby,
including the Exchange, and (c) an incumbency certificate signed by all of the
executive officers of DCE dated at or about the Closing Date;
 
(v) An officer's certificate duly executed by DCE's chief executive officer of
DCE to the effect that the conditions set forth in Section 7.2(a) below have
been satisfied, dated as of the date of the Closing;
 
(vi) True copies of all consents and waivers obtained by DCE, in accordance with
the provisions of Section 7.1 below;
 
(vii) Originally executed letters of acceptance for DCE directors being elected
to the Board and for those officers being appointed officers of CTI;
 
(viii) Copies of all corporate books and records of DCE, including a complete
listing of shareholders and warrantholders and financial records.
 
(c) The Sellers shall deliver the following documents:
 
(i) to CTI, duly executed share assignments in the form attached hereto as
Exhibit E effecting the immediate and unconditional sale, assignment and
irrevocable transfer of DCE Securities to CTI, free and clear of any liens, or
any other third party rights of any kind and nature, whether voluntarily
incurred or arising by operation of law along with the completely executed
Investor Questionnaire, substantially in the form attached hereto as Schedule
III;
 
(ii) to DCE, as agent for CTI, all share certificates in respect of DCE Shares;
and
 
(iii) to DCE, as agent for CTI, all warrant agreements issued in respect of the
DCE Warrants.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF CTI
 
CTI hereby makes the following representations and warranties to DCE and each
Seller:
 
Section 3.1 Organization and Qualification. CTI is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with the corporate power and authority to own and operate its
business as presently conducted, except where the failure to be or have any of
the foregoing would not have a Material Adverse Effect. CTI is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the character of its properties owned or held under lease or
the nature of their activities makes such qualification necessary, except for
such failures to be so qualified or in good standing as would not have a
Material Adverse Effect. CTI has no subsidiaries and is not a participant in any
joint venture, partnership, or similar arrangement.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.2 Authorization. CTI has the requisite corporate power and authority
to execute, deliver and perform its obligations under this Agreement and to
consummate the Exchange.
 
Section 3.3 Validity and Effect of Agreement. This Agreement has been duly and
validly executed and delivered by CTI and, assuming that it has been duly
authorized, executed and delivered by the other parties hereto, constitutes a
legal, valid and binding obligation of CTI, in accordance with its terms except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally.
 
Section 3.4 No Conflict. Neither the execution and delivery of this Agreement by
CTI nor the performance by such party of its respective obligations hereunder,
nor the consummation of the Exchange, will: (i) conflict with CTI's Certificate
of Incorporation or Bylaws; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to CTI or any of the properties or assets of CTI; or
(iii) violate, breach, be in conflict with or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or permit the termination of any provision of, or result in the termination of,
the acceleration of the maturity of, or the acceleration of the performance of
any obligation of CTI, or result in the creation or imposition of any Lien upon
any properties, assets or business of CTI under, any Contract or any order,
judgment or decree to which CTI is a party or by which it or any of its assets
or properties is bound or encumbered except, in the case of clauses (ii) and
(iii), for such violations, breaches, conflicts, defaults or other occurrences
which, individually or in the aggregate, would not have a material adverse
effect on its obligation to perform its covenants under this Agreement.
 
Section 3.5 Required Filings and Consents. The execution and delivery of this
Agreement by CTI does not, and the performance of this Agreement by CTI will
not, require any consent, approval, authorization or permit of, or filing with
or notification to, Governmental Authority with respect to CTI except: (i)
compliance with applicable requirements of the Securities Act, the Exchange Act
and state securities laws ("Blue Sky Laws"); and (ii) where the failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on CTI, or would not prevent or
materially delay consummation of the Exchange or otherwise prevent the parties
hereto from performing their respective obligations under this Agreement.
 
Section 3.6 Capitalization. The authorized capital stock of CTI consists of
600,000,000 shares of Common Stock, par value $0.001 per share, of which
317,210,160 shares are issued and outstanding, and 10,000,000 shares of
Preferred Stock, par value $0.001 per share, of which 5,000,000 shares are
designated as Series A Preferred Convertible Shares (“Series A Preferred”), with
1,282,000 issued and outstanding, and 5,000,000 shares designated as Series B
Preferred Shares (“CTI Series B Preferred Shares”), of which a total 1,000,000
will be issued and outstanding at Closing, upon the issuance of 500,000 to Crown
Equity (in exchange for the cancellation and return to treasury of 40,619,819 of
its CTI Common Shares) and 500,000 to William Barnwell. Except for the
transactions contemplated by this Agreement or as otherwise described herein,
there are no other share capital, preemptive rights, convertible securities,
outstanding warrants, options or other rights to subscribe for, purchase or
acquire from CTI any shares of capital stock of CTI and there are no contracts
or commitments providing for the issuance of, or the granting of rights to
acquire, any shares of capital stock of CTI or under which CTI is, or may
become, obligated to issue any of its securities. All shares of capital stock of
CTI outstanding as of the date of this Agreement have been duly authorized and
validly issued, are fully paid and nonassessable, and are free of preemptive
rights. As of the Closing Date (as defined herein), there will be no more than
377,210,160 shares of Common Stock issued or outstanding prior to the Exchange,
no more than 1,282,000 shares of Series A Preferred Shares issued and
outstanding prior to the Exchange and no more than 500,000 shares of the CTI
Series B Preferred (to be issued to Crown Equity). Each Series A Preferred Share
is convertible into ten (10) shares of common stock. Each share of CTI Series B
Preferred Shares will entitle the Series B Shareholder fifty thousand (50,000)
votes per share on any matter submitted to the shareholders of CTI for a vote,
upon the amendment of the Certificate of Designation for the CTI Series B
Preferred Shares, which amendment shall also reduce the number of authorized
Series B Preferred from five million to one million
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.7 Status of CTI Series Exchange Shares. The CTI Exchange Shares, when
issued and allotted at the Closing in exchange for DCE Shares, in restricted
form, will be duly authorized, validly issued, fully paid, nonassessable, and
free of any preemptive rights, will be issued in compliance with all applicable
laws concerning the issuance of securities, and will have the rights,
preferences, privileges, and restrictions set forth in CTI's charter and bylaws,
and will be free and clear of any Liens of any kind and duly registered in the
name of the Sellers, in CTI's stockholders ledger.
 
Section 3.8 SEC Reports and Financial Statements. CTI has timely filed with the
SEC all forms, reports, notices, schedules, statements and other documents and
instruments required to be filed by it under any applicable law, and has
heretofore made available (or promptly following filing will make available) to
DCE true and complete copies of, all such forms, reports, notices, schedules,
statements and other documents and instruments required to be filed by it under
the Exchange Act or the Securities Act, the "CTI SEC Documents"). As of their
respective dates or, if amended, as of the date of the last such amendment, the
CTI SEC Documents, including any financial statements or schedules included
therein (i) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading, (ii) were complete and accurate in all material
respects, and (iii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be, and
the applicable rules and regulations of the SEC thereunder.
 
Section 3.9 Financial Statements. Each of the financial statements (the "CTI
Financial Statements") included in the CTI SEC Documents including but not
limited to the audited financial statements for the years ended October 31, 2012
and 2011 and the unaudited financial statements for the three (3) month period
ended April 30, 2013 have been (or will be) filed in accordance with any
applicable law and prepared from, and are in accordance with, the books and
records of CTI, comply in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present the financial positions and the results of
operations and cash flows of CTI as of the dates thereof or for the periods
presented therein (subject, in the case of unaudited statements, to normal
year-end audit adjustments not material in amount).
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.10 No Undisclosed Assets or Liabilities. Except as disclosed in the
CTI Financial Statements, CTI does not have any liabilities, indebtedness or
obligations, whether known or unknown, absolute, accrued, contingent or
otherwise, and whether due or to become due (collectively, "Liabilities"), and,
there is no existing condition, situation or set of circumstances that could
reasonably be expected to result in such a Liability, including without
limitation any liabilities for foreign, federal, state, local or other taxes
(including deficiencies, interest and penalties). As of the Closing Date, CTI
shall have no properties or assets of any kind, whether real personal or
intangible and whether owned or leased (other than cash, cash equivalents or
marketable securities) and no Liabilities.
 
Section 3.11 No Contract Rights or Commitments. On the Closing Date, there will
not be any Contract to which CTI is a party or by which any of its assets or
properties are bound.
 
Section 3.12 No Intellectual Property Rights or Infringement. CTI does not own,
has not obtained the right to use, and has not violated nor otherwise trespassed
upon any patents, trademarks, service marks, trade names, copyrights, and
applications, licenses and rights with respect to the foregoing, and/or any
trade secrets, including know-how, inventions, designs, processes, works of
authorship, computer programs and/or technical data and/or information.
 
Section 3.13 Litigation. There is no Action pending or threatened against CTI
that, individually or in the aggregate, directly or indirectly, would be
reasonably likely to have a Material Adverse Effect, nor is there any
outstanding judgment, decree or injunction, in each case against CTI, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.
 
Section 3.14 Taxes. CTI has not filed with the appropriate tax authorities all
tax returns required to be filed by it or on behalf of it, and CTI does not owe
any material Taxes due and owing by it, regardless of whether required to be
shown or reported on a tax return, including Taxes required to be withheld by
it. No deficiency for a material Tax has been asserted in writing or otherwise,
to CTI's Knowledge, against CTI or with respect to any of its assets, except for
asserted deficiencies that either (i) have been resolved and paid in full or
(ii) are being contested in good faith. There are no material Liens for Taxes
upon CTI's assets.
 
Section 3.15 Registration. No order revoking the registration of CTI or the
Common Stock under the Exchange Act has been issued by any court, securities
commission or regulatory authority in the United States and no proceedings for
such purpose are pending or, to the Knowledge of CTI, after reasonable inquiry,
threatened.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.16 Trading. No order suspending the sale or ceasing the trading or
quotation of the Common Stock in the over the counter market has been issued by
any court, securities commission or regulatory authority in the United States,
and no proceedings for such purpose are pending or, to the knowledge of CTI,
after reasonable inquiry, threatened.
 
Section 3.17 Books and Records. The books and records, financial and others, of
CTI are in all material respects complete and correct and have been maintained
in accordance with good business accounting practices.
 
Section 3.18 Insurance. CTI has no insurable properties and CTI does not
maintain any insurance covering its assets, business, equipment, properties,
operations, employees, officers, or directors. To CTI's knowledge, since CTI's
inception there has not been any damage, destruction or loss, which could have
been deemed as an "Insurance Event".
 
Section 3.19 Compliance. CTI is in compliance with all foreign, federal, state
and local laws and regulations of any Governmental Authority, except to the
extent that failure to comply would not, individually or in the aggregate, have
a Material Adverse Effect. CTI has not received any notice asserting a failure,
or possible failure, to comply with any such law or regulation, the subject of
which notice has not been resolved as required thereby or otherwise to the
satisfaction of the party sending the notice, except for such failure as would
not, individually or in the aggregate, have a Material Adverse Effect. CTI does
not, and is not require to, hold any permits, licenses or franchises from
Governmental Authorities.
 
Section 3.20 Absence of Certain Changes. Since January 31, 2013, except as
described in the CTI SEC Documents or as expressly permitted or required by this
Agreement or with the consent of DCE, CTI has not:
 
(a) sold or otherwise issued any shares of capital stock except as described
herein;
 
(b) acquired any assets or incurred any Liabilities;
 
(c) amended its certificate of incorporation or bylaws;
 
(d) waived any rights of value which in the aggregate are extraordinary or
material considering the business of CTI;
 
(e) made any material change in its method of management, operation or
accounting;
 
(f) made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee;
 
(g) granted or agreed to grant any options, warrants or other rights for its
stocks, bonds or other corporate securities calling for the issuance thereof,
which option, warrant or other right has not been cancelled as of the Closing
Date;
 
 
9

--------------------------------------------------------------------------------

 
 
(h) borrowed or agreed to borrow any funds or incurred or become subject to, any
material obligation or liability (absolute or contingent) except liabilities
incurred in the ordinary course of business;
 
(i) become subject to any law or regulation which materially and adversely
affects, or in the future may adversely affect, the business, operations,
properties, assets or condition of CTI or become subject to any change or
development in, or effect on, CTI that has or could reasonably be expected to
have a Material Adverse Effect; or
 
(j) entered into any agreement to take any action described in clauses (a)
through (i) above.
 
Section 3.21 Material Transactions or Affiliations. There is no contract,
agreement or arrangement between CTI and any person who was, at the time of such
contract, agreement or arrangement an officer, director or person owning of
record, or known by CTI to own beneficially, five percent or more of the issued
and outstanding Common Stock and which is to be performed in whole or in part
after the date hereof except as provided in Schedule IV attached hereto. CTI has
no commitment, whether written or oral, to lend any funds to, borrow any money
from or enter into any other material transactions with, any such affiliated
person.
 
Section 3.22 Employees. CTI has no employees other than its officers and
directors. CTI has no liabilities and/or debts towards any such officers and
directors. CTI has no agreement, obligation or commitment with respect to the
election of any individual or individuals to CTI's board of directors.
 
Section 3.23 Previous Sales of Securities. Since inception, CTI has sold Common
Stock, Series A Preferred Stock and CTI Series B Shares to investors only in
reliance upon applicable exemptions from the registration requirements under any
applicable law including the laws of the United States and any applicable states
and all such sales were made in accordance with the laws of said jurisdictions.
Except as provided in this Agreement, CTI has not granted or agreed to grant any
registration rights, including piggyback rights, to any Person or entity.
 
Section 3.24 Principals of CTI. During the past five years, no officer or
director of CTI has been:
 
(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;
 
(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offenses);
 
(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; or
 
 
10

--------------------------------------------------------------------------------

 
 
(d) found by a court of competent jurisdiction (in a civil action), the
Commission or the Commodity Futures Trading Commission to have violated a
federal or state securities or commodities law, and the judgment has not been
reversed, suspended, or vacated.
 
Section 3.25 Tax-Free Exchange. CTI has not taken any action, nor does CTI know
of any fact, that is reasonably likely to prevent the Exchange from qualifying
as a "reorganization" within the meaning of Section 351 or 368 of the Code.
 
Section 3.26 Brokers and Finders. Neither CTI nor any of its officers,
directors, employees or managers, has employed any broker, finder, advisor or
consultant, or incurred any liability for any investment banking fees, brokerage
fees, commissions or finders' fees, advisory fees or consulting fees in
connection with the Exchange for which CTI has or could have any liability.
 
Section 3.27 Disclosure. As of the Closing Date, there is no known material fact
or information relating to the business, condition (financial or otherwise),
affairs, operations or assets of CTI and/or its subsidiaries that has not been
disclosed in writing to DCE and/or Sellers by CTI. No representation or warranty
of CTI in this Agreement or any statement or document delivered in connection
herewith or therewith, contained or will contain any untrue statement of a
material fact or fail to state any material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF DCE
 
DCE hereby makes the following representations and warranties to CTI:
 
Section 4.1 Organization and Qualification. DCE is duly organized and validly
existing under the laws of its jurisdiction of organization, with the corporate
power and authority to own and operate its business as presently conducted,
except where the failure to be or have any of the foregoing would not have a
Material Adverse Effect. DCE is duly qualified as a foreign corporation to do
business in each jurisdiction where the character of its properties owned or
held under lease or the nature of its activities makes such qualification
necessary, except for such failures to be so qualified as would not have a
Material Adverse Effect. DCE has one wholly-owned subsidiary known as EQCO2 Inc.
a California Corporation.
 
Section 4.2 Authorization; Validity and Effect of Agreement. DCE has the
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the Exchange. This Agreement
has been duly and validly executed and delivered by DCE and, assuming that it
has been duly authorized, executed and delivered by the other parties hereto,
constitutes a legal, valid and binding obligation of DCE, in accordance with its
terms except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors' rights generally.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.3 No Conflict. Neither the execution and delivery of this Agreement by
DCE nor the performance by DCE of its obligations hereunder, nor the
consummation of the Exchange, will: (i) conflict with DCE's Certificate of
Incorporation; (ii) violate any statute, law, ordinance, rule or regulation,
applicable to DCE or any of its properties or assets; or (iii) violate, breach,
be in conflict with or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or permit the
termination of any provision of, or result in the termination of, the
acceleration of the maturity of, or the acceleration of the performance of any
obligation of DCE, or result in the creation or imposition of any Lien upon any
properties, assets or business of DCE under, any Material Contract or any order,
judgment or decree to which CTI is a party or by which it or any of its assets
or properties is bound or encumbered except, in the case of clauses (ii) or
(iii), for such violations, breaches, conflicts, defaults or other occurrences
which, individually or in the aggregate, would not have a Material Adverse
Effect on its obligation to perform its covenants under this Agreement.
 
Section 4.4 Required Filings and Consents. The execution and delivery of this
Agreement by DCE do not, and the performance of this Agreement by DCE will not
require any consent, approval, authorization or permit of, or filing with or
notificatio to, any Governmental Authority, with respect to DCE, except: (i)
compliance with applicable requirements of the Securities Act, the Exchange Act,
and Blue Sky Laws; and (ii) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on DCE, or materially delay consummation of the Exchange
or otherwise prevent the parties hereto from performing their obligations under
this Agreement.
 
Section 4.5 Capitalization. The authorized capital stock of DCE consists of
25,000,000 shares of Common Stock par value $0.000001, of which 17,731,116
shares are issued and outstanding, and 1,000,000 shares of preferred stock, par
value $.000001, of which none are outstanding. All DCE Shares outstanding as of
the date of this Agreement have been duly authorized and validly issued, are
fully paid and nonassessable, and are free of preemptive rights. There are
281,432 DCE Warrants issued and outstanding which are exercisable at $0.65 per
warrant to purchase one half (1/2) share of DCE Common Stock. All DCE Shares and
DCE Warrants have been issued and DCE has no obligation to issue any additional
DCE Shares and/or DCE Warrants.
 
Section 4.7 Financial Statements. DCE has previously furnished to CTI true and
complete copies of its unaudited balance sheet of DCE for the period ended
December 31, 2013 and the related statements of operations, shareholders equity
and cash flows for the period from inception through December 31, 2013 and for
the period from January 1, 2013 through March 31, 2013 (all of such financial
statements of DCE collectively, the "DCE Financial Statements"). The DCE
Financial Statements (including the notes thereto) present fairly in all
material respects the financial position and results of operations and cash
flows of DCE at the date or for the period set forth therein, in each case in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as otherwise indicated therein). The DCE Financial Statements
have been prepared from and in accordance with the books and records of DCE and
its subsidiaries, as applicable. DCE acknowledges and understands that the DCE
Financial Statements must be audited and reviewed as required by the rules and
regulations of the SEC in a timely fashion so that CTI must remain current in
its reporting obligations and that this audit and review process is an on-going
obligation which will continue after the Closing. If DCI cannot timely complete
its audit such that CTI will be considered delinquent, then CTI will have to
rescind or delay this Agreement until such time as DCE can comply with the
financial statement requirements of the SEC, time being of the essence with
regard to the audited financial statements and pro forma financial statements
required to be filed with the SEC.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 4.8 No Undisclosed Liabilities. Except as disclosed in the DCE Financial
Statements, DCE has no material liabilities, indebtedness or obligations, except
those that have been incurred in the ordinary course of business, whether
absolute, accrued, contingent or otherwise, and whether due or to become due,
and to the Knowledge of DCE, there is no existing condition, situation or set of
circumstances that could reasonably be expected to result in such a liability,
indebtedness or obligation. Properties and Assets. DCE has good and marketable
title to, valid leasehold interests in, or the legal right to use, all of the
assets, properties and leasehold interests reflected in the most recent DCE
Financial Statements, except for those sold or otherwise disposed of since the
date of such DCE Financial Statements in the ordinary course of business
consistent with past practice.
 
Section 4.9 Litigation. There is no Action pending or threatened against DCE
that, individually or in the aggregate, directly or indirectly, would be
reasonably likely to have a Material Adverse Effect, nor is there any
outstanding judgment, decree or injunction, in each case against DCE, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.
 
Section 4.10 Taxes. DCE has not filed with the appropriate tax authorities all
tax returns required to be filed by it or on behalf of it and is unaware of any
material Taxes due and owing by it, regardless of whether required to be shown
or reported on a tax return, including Taxes required to be withheld by it. No
deficiency for a material Tax has been asserted in writing or otherwise, to
DCE's Knowledge, against DCE or with respect to any of its assets, except for
asserted deficiencies that either (i) have been resolved and paid in full or
(ii) are being contested in good faith. There are no material Liens for Taxes
upon DCE's assets. EQCO2, Inc. is also delinquent in its tax filings, federal
and state.
 
Section 4.11 Compliance. To DCE's Knowledge, DCE is in compliance with all
federal, state and local laws and regulations of any Governmental Authority
applicable to its operations or with respect to which compliance is a condition
of engaging in the business thereof, except to the extent that failure to comply
would not, individually or in the aggregate, have a Material Adverse Effect. DCE
has not received any notice asserting a failure, or possible failure, to comply
with any such law or regulation, the subject of which notice has not been
resolved as required thereby or otherwise to the satisfaction of the party
sending the notice, except for such failure as would not, individually or in the
aggregate, have a Material Adverse Effect. To DCE's Knowledge, DCE holds all
permits, licenses and franchises from Governmental Authorities required to
conduct its business as it is now being conducted, except for such failures to
have such permits, licenses and franchises that would not, individually or in
the aggregate, have a Material Adverse Effect.
 
Section 4.12 Absence of Certain Changes. Since the date of the most recent DCE
Financial Statements, (i) there has been no change or development in, or effect
on, DCE that has or could reasonably be expected to have a Material Adverse
Effect, (ii) DCE has not sold, transferred, disposed of, or agreed to sell,
transfer or dispose of, any material amount of its assets other than in the
ordinary course of business, (iii) DCE has not paid any dividends or distributed
any of its assets to any of its shareholders, (iv) DCE has not acquired any
material amount of assets except in the ordinary course of business, nor
acquired or merged with any other business, (v) DCE has not waived or amended
any of its respective material contractual rights except in the ordinary course
of business, and (vi) DCE has not entered into any agreement to take any action
described in clauses (i) through (v) above.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 4.13 Previous Sales of Securities. Since inception, DCE has sold the DCE
Common Stock and DCE Warrants to accredited investors only in reliance upon
applicable exemptions from the registration requirements under any applicable
law including the laws of the United States and any applicable states and all
such sales were made in accordance with the laws of said jurisdictions and all
required blue sky and federal filings have been filed. DCE has not granted or
agreed to grant any registration rights, including piggyback rights, to any
Person or entity.
 
Section 4.14 Principals of DCE. During the past five years, no officer or
director of DCE has been:
 
(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;
 
(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offenses);
 
(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; or
 
(d) found by a court of competent jurisdiction (in a civil action), the
Commission or the Commodity Futures Trading Commission to have violated a
federal or state securities or commodities law, and the judgment has not been
reversed, suspended, or vacated.
 
Section 4.15 Brokers and Finders. DCE has not, nor to DCE's Knowledge have any
of its officers, directors, employees or managers, employed any broker, finder,
advisor or consultant, or incurred any liability for any investment banking
fees, brokerage fees, commissions or finders' fees, advisory fees or consulting
fees in connection with the Exchange for which DCE has or could have any
liability.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF EACH SELLER
 
Each Seller, severally and not jointly, hereby make the following
representations and warranties to DCE and CTI:


Section 5.1 Authority and Validity. Such Seller has all requisite power to
execute and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement.
 
Section 5.2 Validity. Upon the execution and delivery of each other document to
which such Seller is a party (assuming due execution and delivery by each other
party thereto) each such other document will be the legal, valid and binding
obligations of such Seller, enforceable against such Seller in accordance with
their respective terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights generally.
 
Section 5.3 No Breach or Violation. The execution, delivery and performance by
such Seller of this Agreement and each other document to which it is a party,
and the consummation of the transactions contemplated hereby and thereby in
accordance with the terms and conditions hereof and thereof, do not and will not
conflict with (i) the certificate of incorporation or bylaws of such Seller, if
applicable, or (ii) any agreement to which such Seller is a party, or by which
such Seller or such Seller's Assets are bound or affected.
 
Section 5.4 Consents and Approvals. No consent, approval, authorization or order
of, registration or filing with, or notice to, any Government Authority or any
other Person is necessary to be obtained, made or given by such Seller in
connection with the execution, delivery and performance by such Seller of this
Agreement or any other document to which it is a party or for the consummation
by such Seller of the transactions contemplated hereby or thereby.
 
Section 5.5 Title. DCE Shares to be delivered by such Seller in connection with
the transactions contemplated herein are, and at the Closing will be owned, of
record and beneficially, solely by such Seller, free and clear of any Lien and
represent such Seller's entire ownership interest in DCE.
 
Section 5.6 Investor Status. Such Seller is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D under the Securities Act and has
properly completed the form attached hereto as Schedule III.
 
Section 5.7 No Government Review. Such Seller understands that neither the SEC
nor any securities commission or other Governmental Authority of any state,
country or other jurisdiction has approved the issuance of the CTI Series B
Preferred Shares or passed upon or endorsed the merits of the Common Stock or
the Exchange Agreement or any of the other documents relating to the Exchange
(collectively, the "Offering Documents"), or confirmed the accuracy of,
determined the adequacy of, or reviewed the Exchange Agreement or the other
Offering Documents.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 5.8 Investment Intent. The shares of CTI Series B Preferred Shares are
being acquired by Seller for Seller's own account for investment purposes only,
not as a nominee or agent and not with a view to the resale or distribution of
any part thereof, and Seller has no present intention of selling, granting any
participation in or otherwise distributing the same. Seller further represents
that Seller does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participation to such person or third
person with respect to any of DCE Shares.
 
Section 5.9 Restrictions on Transfer. Seller understands that the shares of CTI
Series B Preferred Shares have not been registered under the Securities Act or
registered or qualified under any foreign or state securities law, and may not
be, directly or indirectly, sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of without registration under the Securities
Act and registration or qualification under applicable state securities laws or
the availability of an exemption therefrom. In any case where such an exemption
is relied upon by Seller from the registration requirements of the Securities
Act and the registration or qualification requirements of such state securities
laws, Seller shall furnish CTI with an opinion of counsel stating that the
proposed sale or other disposition of such securities may be effected without
registration under the Securities Act and will not result in any violation of
any applicable state securities laws relating to the registration or
qualification of securities for sale, such counsel and opinion to be reasonably
satisfactory to CTI. Seller acknowledges that it is able to bear the economic
risks of an investment in the CTI Series B Preferred Shares for an indefinite
period of time, and that its overall commitment to investments that are not
readily marketable is not disproportionate to its net worth.
 
Section 5.10 Informed Investment. Seller has made such investigations in
connection herewith as it deemed necessary or desirable so as to make an
informed investment decision without relying upon DCE for legal or tax advice
related to this investment. In making its decision to acquire the CTI Series B
Preferred Shares, Seller has not relied upon any information other than
information contained in this Agreement and in the other Offering Documents.
 
Section 5.11 Access to Information. Seller acknowledges that it has had access
to and has reviewed all documents and records relating to CTI, including, but
not limited to, CTI SEC Documents, that it has deemed necessary in order to make
an informed investment decision with respect to an investment in CTI; that it
has had the opportunity to ask representatives of CTI certain questions and
request certain additional information regarding the terms and conditions of
such investment and the finances, operations, business and prospects of CTI and
has had any and all such questions and requests answered to its satisfaction;
and that based on the foregoing it understands the risks and other
considerations relating to an investment in CTI.
 
Section 5.12 Reliance on Representations. Seller understands that the shares of
CTI Series B Preferred Shares are being offered and sold to it in reliance on
specific exemptions from the registration and/or public offering requirements of
the U.S. federal and state securities laws and that CTI and DCE is relying in
part upon the truth and accuracy of, and such Seller's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Seller set forth herein in order to determine the availability of such
exemptions and the eligibility of such Seller to acquire the CTI Series B
Preferred Shares. Seller represents and warrants to CTI and DCE that any
information Seller has heretofore furnished or furnishes herewith to CTI and DCE
is complete and accurate, and further represents and warrants that it will
notify and supply corrective information to CTI and DCE immediately upon the
occurrence of any change therein occurring prior to DCE's issuance of the CTI
Series B Preferred Shares. Within five (5) days after receipt of a request from
DCE, Seller will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and regulations to which
DCE is subject.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 5.13 No General Solicitation. Seller is unaware of, and in deciding to
participate in the transactions contemplated hereby is in no way relying upon,
and did not become aware of the transactions contemplated hereby through or as a
result of, any form of general solicitation or general advertising including,
without limitation, any article, notice, advertisement or other communication
published in any newspaper, magazine or similar media, or broadcast over
television or radio or the internet, in connection with the transactions
contemplated hereby.
 
Section 5.14 Placement and Finder's Fees. No agent, broker, investment banker,
finder, financial advisor or other person acting on behalf of Seller or under
its authority is or will be entitled to any broker's or finder's fee or any
other commission or similar fee, directly or indirectly, in connection with the
transactions contemplated hereby, and no person is entitled to any fee or
commission or like payment in respect thereof based in any way on any
agreements, arrangements or understanding made by or on behalf of Seller.
 
ARTICLE VI
CERTAIN COVENANTS
 
Section 6.1 Conduct of Business by CTI. Except (i) as expressly permitted or
required by this Agreement, or (ii) with the consent of DCE, during the period
commencing with the date of this Agreement and continuing until the Closing
Date, CTI shall  conduct (directly and/or indirectly, including through
subsidiaries, other than subsidiaries that will be disposed of prior to Closing,
and subject to the provisions hereof) its trade and business, preserve intact
its business organizations and maintain the registration of CTI and the Common
Stock under the Exchange Act.
 
Section 6.2 Access to Information. At all times prior to the Closing or the
earlier termination of this Agreement in accordance with the provisions of
Article IX, and in each case subject to Section 6.3 below, each party hereto
shall provide to the other party (and the other party's authorized
representatives) reasonable access during normal business hours and upon
reasonable prior notice to the premises, properties, books, records, assets,
liabilities, operations, contracts, personnel, financial information and other
data and information of or relating to such party (including without limitation
all written proprietary and trade secret information and documents, and other
written information and documents relating to intellectual property rights and
matters), and will cooperate with the other party in conducting its due
diligence investigation of such party, provided that the party granted such
access shall not interfere unreasonably with the operation of the business
conducted by the party granting access, and provided that no such access need be
granted to privileged information or any agreements or documents subject to
confidentiality agreements.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 6.3 Confidentiality; No Solicitation. Each party shall hold, and shall
cause its respective Affiliates and representatives to hold, all Confidential
Information made available to it in connection with the Exchange in strict
confidence, shall not use such information except for the sole purpose of
evaluating the Exchange and shall not disseminate or disclose any of such
information other than to its directors, officers, managers, employees,
shareholders, interest holders, Affiliates, agents and representatives, as
applicable, who need to know such information for the sole purpose of evaluating
the Exchange (each of whom shall be informed in writing by the disclosing party
of the confidential nature of such information and directed by such party in
writing to treat such information confidentially). The above limitations on use,
dissemination and disclosure shall not apply to Confidential Information that
(i) is learned by the disclosing party from a third party entitled to disclose
it; (ii) becomes known publicly other than through the disclosing party or any
third party who received the same from the disclosing party, provided that the
disclosing party had no Knowledge that the disclosing party was subject to an
obligation of confidentiality; (iii) is required by law or court order to be
disclosed by the parties; or (iv) is disclosed with the express prior written
consent thereto of the other party. The parties shall undertake all necessary
steps to ensure that the secrecy and confidentiality of such information will be
maintained. In the event a party is required by court order or subpoena to
disclose information which is otherwise deemed to be confidential or subject to
the confidentiality obligations hereunder, prior to such disclosure, the
disclosing party shall: (i) promptly notify the non-disclosing party and, if
having received a court order or subpoena, deliver a copy of the same to the
non-disclosing party; (ii) cooperate with the non-disclosing party, at the
expense of the non-disclosing party, in obtaining a protective or similar order
with respect to such information; and (iii) provide only that amount of
information as the disclosing party is advised by its counsel is necessary to
strictly comply with such court order or subpoena.
 
Section 6.4 Further Assurances. Each of the parties hereto agrees to use its
best efforts before and after the Closing Date to take or cause to be taken all
action, to do or cause to be done, and to assist and cooperate with the other
party hereto in doing, all things necessary, proper or advisable under
applicable laws to consummate and make effective, in the most expeditious manner
practicable, the Exchange, including, but not limited to: (i) satisfying the
conditions precedent to the obligations of any of the parties hereto; (ii)
obtaining all waivers, consents and approvals from other parties necessary for
the consummation of the Exchange, (iii) making all filings with, and obtain all
consents, approvals and authorizations that are required to be obtained from,
Governmental Authorities, (iv) defending of any lawsuits or other legal
proceedings, whether judicial or administrative, challenging this Agreement or
the performance of the obligations hereunder; and (v) executing and delivering
such instruments, and taking such other actions, as the other party hereto may
reasonably require in order to carry out the intent of this Agreement.
 
Section 6.5 Public Announcements. CTI, the Sellers and DCE shall consult with
each other before issuing any press release or otherwise making any public
statements with respect to the Exchange or this Agreement, and shall not issue
any other press release or make any other public statement without prior consent
of the other parties, except as may be required by law or, with respect to CTI,
by obligations pursuant to rule or regulation of the Exchange Act, the
Securities Act, any rule or regulation promulgated thereunder or any rule or
regulation of the Financial Authority Regulatory Authority (“FINRA”).
 
 
18

--------------------------------------------------------------------------------

 
 
Section 6.6 Notification of Certain Matters. Each party hereto shall promptly
notify the other party in writing of any events, facts or occurrences that would
result in any breach of any representation or warranty or breach of any covenant
by such party contained in this Agreement.
 
Section 6.7 Financial Statements. Within sixty-five (65) days after the Closing,
DCE shall deliver to CTI the DCE Financial Statements prepared in compliance
with GAAP, consistently applied, and in accordance with all applicable SEC rules
and regulations, including Regulation S-X promulgated under the Securities Act.
DCE shall use its best efforts to have its accountant consent to CTI's use of
and reliance on the DCE Financial Statements as may be required in connection
with any filings made by CTI under the United States federal securities laws. In
the event that DCE does not provide the required Financial Statements so that
CTI may timely comply with its SEC Reporting Obligations, then CTI may rescind
this transaction as set forth in Section 2.2(b) above.
 
Section 6.8 Prohibition on Trading in CTI Securities. All parties acknowledge
that information concerning the matters that are the subject matter of this
Agreement may constitute material non-public information under United States
federal securities laws, and that United States federal securities laws prohibit
any person who has received material non-public information relating to CTI from
purchasing or selling securities of CTI, or from communicating such information
to any person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell securities of CTI. Accordingly, until
such time as any such non-public information has been adequately disseminated to
the public, the parties to this Agreement shall not purchase or sell any
securities of CTI.
 
Section 6.9 Registration Statement. As soon as practicable after Closing and
following completion of the required audited financial statements for DCE, CTI
will file a Registration Statement with the SEC on Form S-1 to register shares
of its common stock for sale to the public to raise capital for the operations
of CTI post-Exchange.  The parties hereto have also agreed to seek out private
investment opportunities to raise capital for the operations of CTI
post-Exchange. The timing and filing of the Registration Statement shall be
dependent upon market conditions, amount of capital required and require SEC
review and effectiveness, none of which is in the control of either party to
this Agreement.
 
Section 6.10 Tax-Free Exchange Status. The parties hereto shall take (or refrain
from taking) any and all actions necessary to ensure that, for United States
federal income tax purposes: (i) the Exchange shall qualify as a reorganization
within the meaning of Sections 368(a)(1)(B) of the Code, and (ii) that the tax
consequences to the shareholders of both companies are minimized.
 
Section 6.11 Waiver of Claims. Each Seller for himself and his heirs, executors,
administrators, attorneys and assigns, hereby releases and acknowledges full
accord, satisfaction, discharge and settlement of, and further irrevocably and
unconditionally forever releases, remises, and acquits DCE, CTI and any of its
present or former officers, directors, shareholders, employees, agents,
affiliates, parents, subsidiaries, predecessors, successors, attorneys and
assigns (the "DCE Released Parties") of and from any and all manner of actions,
causes of action, arbitrations, controversies, expenses, damages, liabilities,
demands, claims, counterclaims, cross-claims, obligations, losses, costs,
promises, covenants, agreements, and suits of any kind or nature, whether known
or unknown, whether contingent or fixed, whether developed or undeveloped, in
law or equity, in tort or in contract from the beginning of time through the
date of the full execution of this Agreement and the attachments and schedules
hereto, which he may have or claim to have against DCE Released Parties. Each
Seller expressly acknowledges that such claims released and discharged by this
Section include, but are not limited to, any and all claims against DCE Released
Parties for remuneration, compensation or benefits (including but not limited to
fees, salary, expense reimbursements, commissions, stock, options or warrants
for stock, success fees, insurance or other benefits, or any other form of
remuneration, compensation or benefits of any kind) and any and all other claims
of any kind and nature arising prior to execution of this Agreement and the
attachments and schedules hereto, which relate in any way to DCE. This release
shall extend to all claims, known and unknown. Each Seller is aware of, and
specifically waives the provisions of Section 1542 of the Civil Code of the
State of California, which states as follows:
 
 
19

--------------------------------------------------------------------------------

 
 
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor"
 
ARTICLE VII
CONDITIONS TO CONSUMMATION OF THE EXCHANGE
 
Section 7.1 Conditions to Obligations of DCE. The obligations of DCE and Sellers
to consummate the Exchange shall be subject to the fulfillment, or written
waiver by DCE, at or prior to the Closing, of each of the following conditions:
 
(a) CTI shall have delivered to DCE each of the documents required by Section
2.2(a) of this Agreement;
 
(b) The representations and warranties of CTI set out in this Agreement shall be
true and correct in all material respects at and as of the time of the Closing
as though such representations and warranties were made at and as of such time;
 
(c) CTI shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by such parties on or prior to the Closing Date;
 
(d) All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Governmental Authority or Person as provided herein shall
have been obtained;
 
 
20

--------------------------------------------------------------------------------

 
 
(e) CTI shall have filed with the SEC a Schedule 14(f)-1 with respect to the
change of control transactions described in this Agreement, and shall have
caused the Schedule 14(f)-1 to be mailed to each registered holder of its Common
Stock not less than 10 days prior to the Closing and shall have filed with the
SEC a Schedule 12(d) with respect to the proposed name change and increase in
capitalization;
 
(f) DCE shall have completed a due diligence review of the business, operations,
financial condition and prospects of CTI and shall have been satisfied with the
results of its due diligence review in its sole and absolute discretion;
 
(g) There has been no Material Adverse Effect on the business, condition or
prospects of CTI until the Closing Date;
 
(h) CTI shall have had no Material changes in the business operations, with the
exception of the completion of its acquisition of a subsidiary of Crown Equity
Holdings Inc.;
 
(i) Holders of at least 80% of DCE Shares shall have become party to the
Exchange; and
 
(j) The outstanding shares of Common Stock of CTI prior to the Closing shall not
exceed 290,543,491 shares.
 
Section 7.2 Conditions to Obligations of CTI. The obligations of CTI to
consummate the Exchange shall be subject to the fulfillment, or written waiver
by CTI, at or prior to the Closing of each of the following conditions:
 
(a) DCE shall have delivered to CTI each of the documents required by Section
2.2(b) of this Agreement;
 
(b) The Sellers shall have delivered to CTI the documents required by Section
2.2(c) of this Agreement;
 
(c) The representations and warranties of DCE and Sellers set out in this
Agreement shall be true and correct in all material respects at and as of the
time of the Closing as though such representations and warranties were made at
and as of such time;
 
(d) DCE shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by DCE on or prior to the Closing Date;
 
(e) All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Governmental Authority or Person as provided herein shall
have been obtained;
 
(f) DCE shall have provided to CTI all the information required for CTI to file
with the SEC a Schedule 14(f)-1 with respect to the change of control
transactions described in this Agreement, and shall have caused the Schedule
14(f)-1 to be mailed to each registered holder of its Common Stock not less than
10 days prior to the Closing;
 
 
21

--------------------------------------------------------------------------------

 
 
(g) CTI shall have completed a due diligence review of the business, operations,
financial condition and prospects of DCE and shall have been satisfied with the
results of its due diligence review in its sole and absolute discretion;
 
(h) There has been no Material Adverse Effect on the business, condition or
prospects of DCE until the Closing Date;
 
(i) DCE shall have paid all of the costs and expenses of DCE associated with the
transactions contemplated herein;
 
(j) Holders of at least 80% of DCE Shares shall have become party to the
Exchange; and
 
(k) The outstanding shares of Common Stock of DCE prior to the Closing shall not
exceed 17,731,116 shares.
 
ARTICLE VIII
INDEMNIFICATION
 
Section 8.1 Indemnification by CTI.
 
(a) Notwithstanding any other indemnification provision hereunder, CTI (the
"Indemnifying Party") shall, severally and jointly, indemnify and hold harmless
DCE and its officers, directors and employees and each of the Sellers (each an
"Indemnified Party"), from and against any and all demands, claims, actions or
causes of action, judgments, assessments, losses, liabilities, damages or
penalties and reasonable attorneys' fees and related disbursements
(collectively, "Claims") suffered by such Indemnified Party resulting from or
arising out of (i) any inaccuracy in or breach of any of the representations or
warranties made by the Indemnifying Party at the time they were made, and,
except for representations and warranties that speak as of a specific date or
time (which need only be true and correct as of such date or time), on and as of
the Closing Date, (ii) any breach or nonfulfillment of any covenants or
agreements made by the Indemnifying Party, (iii) any misrepresentation made by
the Indemnifying Party, in each case as made herein or in the Schedules or
Exhibits annexed hereto or in any closing certificate, schedule or any ancillary
certificates or other documents or instruments furnished by the Indemnifying
Party pursuant hereto or in connection with the Exchange, (iv) any untimely
filing of or inaccuracy in, any SEC Document, and (v) the operations and
liabilities of CTI and/or any of its subsidiaries, whether known or unknown,
arising out of any action, omission and/or period of time preceding the Closing
Date, including but not limited to any taxes levied with respect to same.
 
Section 8.2 Indemnification by DCE.
 
(a) Notwithstanding any other indemnification provision hereunder, DCE and
Sellers (each, the "Indemnifying Party") shall, severally and jointly, indemnify
and hold harmless CTI and each of its officers, directors, attorneys,
accountants and employees (each an "Indemnified Party"), from and against any
and all demands, claims, actions or causes of action, judgments, assessments,
losses, liabilities, damages or penalties and reasonable attorneys' fees and
related disbursements (collectively, "Claims") suffered by such Indemnified
Party resulting from or arising out of (i) any inaccuracy in or breach of any of
the representations or warranties made by the Indemnifying Party at the time
they were made, and, except for representations and warranties that speak as of
a specific date or time (which need only be true and correct as of such date or
time), on and as of the Closing Date, (ii) any breach or nonfulfillment of any
covenants or agreements made by the Indemnifying Party, or (iii) any
misrepresentation made by the Indemnifying Party, in each case as made herein or
in the Schedules or Exhibits annexed hereto or in any closing certificate,
schedule or any ancillary certificates or other documents or instruments
furnished by the Indemnifying Party pursuant hereto or in connection with the
Exchange.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 8.3 Indemnification Procedures for Third-Party Claim.
 
(a) Upon obtaining knowledge of any Claim by a third party which has given rise
to, or is expected to give rise to, a claim for indemnification hereunder, the
Indemnified Party shall give written notice ("Notice of Claim") of such claim or
demand to the Indemnifying Party, specifying in reasonable detail such
information as the Indemnified Party may have with respect to such
indemnification claim (including copies of any summons, complaint or other
pleading which may have been served on it and any written claim, demand,
invoice, billing or other document evidencing or asserting the same). No failure
or delay by the Indemnified Party in the performance of the foregoing shall
reduce or otherwise affect the obligation of the Indemnifying Party to indemnify
and hold the Indemnified Party harmless, except to the extent that such failure
or delay shall have actually adversely affected the Indemnifying Party's ability
to defend against, settle or satisfy any Claims for which the Indemnified Party
entitled to indemnification hereunder.
 
(b) If the claim or demand set forth in the Notice of Claim given by an
Indemnified Party pursuant to Section 8.1 hereof is a claim or demand asserted
by a third party, the Indemnifying Party shall have fifteen (15) days after the
date on which Notice of Claim is given to notify Indemnified Party in writing of
their election to defend such third party claim or demand on behalf of the
Indemnified Party. If the Indemnifying Party elects to defend such third party
claim or demand, Indemnified Party shall make available to the Indemnifying
Party and its agents and representatives all records and other materials that
are reasonably required in the defense of such third party claim or demand and
shall otherwise cooperate with, and assist the Indemnifying Party in the defense
of, such third party claim or demand. So long as the Indemnifying Party is
defending such third party claim in good faith, the Indemnified Party shall not
pay, settle or compromise such third party claim or demand. If the Indemnifying
Party elects to defend such third party claim or demand, the Indemnified Party
shall have the right to participate in the defense of such third party claim or
demand, at such Indemnified Party's own expense. In the event, however, that
such Indemnified Party reasonably determines that representation by counsel to
the Indemnifying Party of both the Indemnifying Party and such Indemnified Party
could reasonably be expected to present counsel with a conflict of interest,
then the Indemnified Party may employ separate counsel to represent or defend it
in any such action or proceeding and the Indemnifying Party will pay the fees
and expenses of such counsel. If the Indemnifying Party does not elect to defend
such third party claim or demand or does not defend such third party claim or
demand in good faith, the Indemnified Party shall have the right, in addition to
any other right or remedy it may have hereunder, at the Indemnifying Party's
expense, to defend such third party claim or demand; provided, however, that (i)
such Indemnified Party shall not have any obligation to participate in the
defense of, or defend, any such third party claim or demand; (ii) such
Indemnified Party's defense of or its participation in the defense of any such
third party claim or demand shall not in any way diminish or lessen the
obligations of the Indemnifying Party under the agreements of indemnification
set forth in this Article VII; and (iii) such Indemnified Party may not settle
any claim without the consent of the Indemnifying Party, which consent shall not
be unreasonably withheld or delayed.
 
 
23

--------------------------------------------------------------------------------

 
 
(c) The Indemnifying Party and the other Indemnified Parties, if any, shall
cooperate fully in all aspects of any investigation, defense, pre-trial
activities, trial, compromise, settlement or discharge of any claim in respect
of which indemnity is sought pursuant to this Article VIII, including, but not
limited to, by providing the other party with reasonable access to employees and
officers (including as witnesses) and other information.
 
(d) Except for third party claims being defended in good faith, the Indemnifying
Party shall satisfy its obligations under this ARTICLE VIII in respect of a
valid claim for indemnification hereunder that is not contested by DCE in good
faith in cash within thirty (30) days after the date on which Notice of Claim is
given.
 
Section 8.4 Indemnification Procedures for Non-Third Party Claims. In the event
any Indemnified Party should have an indemnification claim against the
Indemnifying Party under this Agreement that does not involve a claim by a third
party, the Indemnified Party shall promptly deliver notice of such claim to the
Indemnifying Party in writing and in reasonable detail. The failure by any
Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Party, except to the extent that the Indemnifying Party has been actually
prejudiced by such failure. If the Indemnifying Party does not notify the
Indemnified Party within fifteen (15) Business Days following its receipt of
such notice that the Indemnifying Party disputes such claim, such claim
specified by the Indemnifying Party in such notice shall be conclusively deemed
a liability of the Indemnifying Party under this Article VIII and the
Indemnifying Party shall pay the amount of such liability to the Indemnified
Party on demand, or in the case of any notice in which the amount of the claim
is estimated, on such later date when the amount of such claim is finally
determined. If the Indemnifying Party disputes its liability with respect to
such claim in a timely manner, DCE and the Indemnified Party shall proceed in
good faith to negotiate a resolution of such dispute and, if not resolved
through negotiations, such dispute shall be resolved pursuant to Section 10.11.
 
Section 8.5 Limitations on Indemnification. No claim for indemnification under
this Article VIII shall be asserted by, and no liability for such indemnify
shall be enforced against, the Indemnifying Party to the extent the Indemnified
Party has theretofore received indemnification or otherwise been compensated for
such Claim. In the event that an Indemnified Party shall later collect any such
amounts recovered under insurance policies with respect to any Claim for which
it has previously received payments under this Article VIII from the
Indemnifying Party, such Indemnified Party shall promptly repay to the
Indemnifying Party such amount recovered.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE IX
TERMINATION
 
Section 9.1 Termination. This Agreement may be terminated at any time prior to
the Closing:
 
(a) by mutual consent of CTI and DCE;
 
(b) by DCE, if the Closing shall not have occurred on or before July 31, 2013 or
if any of the conditions to the Closing set forth in Section 7.1 shall have
become incapable of fulfillment by July 31, 2013 and shall not have been waived
in writing by DCE; provided, however, that the right to terminate this Agreement
under this Section 9.1(b) shall not be available to DCE if its action or failure
to act has been a principal cause of or resulted in the failure of the Exchange
to occur on or before such date and such action or failure to act constitutes a
breach of this Agreement;
 
(c) by CTI, if the Closing shall not have occurred on or before July 31, 2013 or
if any of the conditions to the Closing set forth in Section 7.2 shall have
become incapable of fulfillment by July 31, 2013 and shall not have been waived
in writing by CTI; provided, however, that the right to terminate this Agreement
under this Section 9.1(c) shall not be available to CTI if its action or failure
to act has been a principal cause of or resulted in the failure of the Exchange
to occur on or before such date and such action or failure to act constitutes a
breach of this Agreement;
 
(d) by CTI or DCE if any Governmental or judicial Authority shall have issued an
injunction, order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting any material portion of the Exchange and such
injunction, order, decree, ruling or other action shall have become final and
nonappealable;
 
(e) by DCE, in the event that the procedures detailed under Section 1.2(d) shall
not have been completed or fully consummated and fewer than 80% in interest of
DCE shareholders shall have become a party to the Exchange.
 
Section 9.2 Procedure and Effect of Termination. In the event of termination of
this Agreement pursuant to Section 9.1 hereof, written notice thereof shall
forthwith be given by the terminating party to the other party, and, except as
set forth below, this Agreement shall terminate and be void and have no effect
and the Exchange shall be abandoned without any further action by the parties
hereto; provided that, if such termination shall result from the failure of a
party to perform a covenant, obligation or agreement in this Agreement or from
the breach by CTI or DCE of any representation or warranty contained herein,
such party shall be fully liable for any and all damages incurred or suffered by
the other party as a result of such failure or breach. The provisions of Section
6.3, Section 6.5, Section 9.2, and ARTICLE VIII and ARTICLE X hereof (with the
exception of Section 10.5 only) shall survive the termination of this Agreement
for any reason whatsoever.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE X
MISCELLANEOUS
 
Section 10.1 Entire Agreement. This Agreement and the Schedules and Exhibits
hereto contain the entire agreement between the parties and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.
 
Section 10.2 Amendment and Modifications. This Agreement may not be amended,
modified or supplemented except by an instrument or instruments in writing
signed by the party against whom enforcement of any such amendment, modification
or supplement is sought.
 
Section 10.3 Extensions and Waivers. At any time prior to the Closing, the
parties hereto entitled to the benefits of a term or provision may (a) extend
the time for the performance of any of the obligations or other acts of the
parties hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document, certificate or writing delivered pursuant
hereto, or (c) waive compliance with any obligation, covenant, agreement or
condition contained herein. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the party against whom enforcement of any such
extension or waiver is sought. No failure or delay on the part of any party
hereto in the exercise of any right hereunder shall impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement.
 
Section 10.4 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, provided, however, that no party hereto may assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the other party hereto. Except as provided in Article VIII, nothing
in this Agreement is intended to confer upon any person not a party hereto (and
their successors and assigns) any rights, remedies, obligations or liabilities
under, or by reason of, this Agreement.
 
Section 10.5 Survival of Representations, Warranties and Covenants. The
representations and warranties contained herein shall survive the Closing and
shall thereupon terminate two (2) years from the Closing. All covenants and
agreements contained herein which by their terms contemplate actions following
the Closing shall survive the Closing and remain in full force and effect in
accordance with their terms.
 
Section 10.6 Headings; Definitions. The Section and Article headings contained
in this Agreement are inserted for convenience of reference only and will not
affect the meaning or interpretation of this Agreement. All references to
Sections or Articles contained herein mean Sections or Articles of this
Agreement unless otherwise stated. All capitalized terms defined herein are
equally applicable to both the singular and plural forms of such terms.
 
Section 10.7 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is held to be invalid or unenforceable to
any extent, the remainder of this Agreement shall remain in full force and
effect and shall be reformed to render the Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 10.8 Specific Performance. The parties hereto agree that in the event
that any party fails to consummate the Exchange in accordance with the terms of
this Agreement, irreparable damage would occur, no adequate remedy at law would
exist and damages would be difficult to determine. It is accordingly agreed that
the parties shall be entitled to specific performance in such event, without the
necessity of proving the inadequacy of money damages as a remedy, in addition to
any other remedy at law or in equity.
 
Section 10.9 Notices. All notices hereunder shall be sufficiently given for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, telecopy,
telefax, email or other electronic transmission service to the appropriate
address or number as set forth below (or any other address duly notified by a
party hereto pursuant to the provisions of this Section 10.9).
 
If to CTI:
with a copy to:
Cleantech Transit, Inc.
McDowell Odom LLP
11266 Pentland Downs Street
28494 Westinghouse Place Suite 213
Las Vegas, NV 89141
Valencia, CA 91355
Attn:  Kenneth Bosket
Attn: Claudia J. McDowell, Esq.
Phone: (702) 448-1543
Phone: (661) 449-9630
Fax:  702 479-7151
Fax: (818) 475-1819
Email: ken@crownequityholdings.com
Email: claudia@mcdowellodom.com
   
If to DCE:
with a copy to:
Discovery Carbon Environmental Securities
Corporation
Box 604
Zephyr Cove, NV 89448
Attn: Billy Barnwell
Phone: 775-954-0085
Fax: 775-580-9861
Email: billy@discoveryces.com
ARNOLD F. SOCK, Esquire
P.O. Box 25847
Los Angeles, CA 90025
Phone: 310-343-9094
Fax: 775-580-9861
Email: afsock@afsocklaw.com
   
If to a Seller:
 

 
 
27

--------------------------------------------------------------------------------

 
 
Section 10.10 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to the
conflicts of laws principles.
 
Section 10.11 Consent to Jurisdiction. Any action, suit or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a state or federal
court of competent jurisdiction the State of California, and the parties hereto
each consent to the jurisdiction of such a court.
 
Section 10.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
 
Section 10.13 Certain Definitions. As used herein:
 
(a) "Affiliate" shall have the meanings ascribed to such term in Rule 12b-2 of
the Exchange Act;
 
(b) "Business Day" shall mean any day other than a Saturday, Sunday or a day on
which federally chartered financial institutions are not open for business in
the City of Las Vegas, Nevada;
 
(c) "Confidential Information" shall mean the existence and contents of this
Agreement and the Schedules and Exhibits hereto, and all proprietary technical,
economic, environmental, operational, financial and/or business information or
material of one party which, prior to or following the Closing Date, has been
disclosed by DCE, on the one hand, or CTI, on the other hand, in written, oral
(including by recording), electronic, or visual form to, or otherwise has come
into the possession of, the other;
 
(d) "Contract" shall mean any oral, written or implied contracts, agreements,
licenses, instruments, indentures leases, powers of attorney, guaranties, surety
arrangements or other commitments of any kind;
 
(e) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder;
 
(f) "GAAP" shall mean generally accepted accounting principles in the United
States as in effect on the date or for the period with respect to which such
principles are applied;
 
(g) "Governmental Authority" shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission or court, whether domestic, foreign or multinational,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any executive official thereof;
 
 
28

--------------------------------------------------------------------------------

 
 
(h) "Knowledge" shall mean (i) with respect to an individual, knowledge of a
particular fact or other matter, if such individual is aware of such fact or
other matter, and (ii) with respect to a Person that is not an individual,
knowledge of a particular fact or other matter if any individual who is serving,
or who has at any time served, as a director, officer, partner, executor, or
trustee of such Person (or in any similar capacity) has, or at any time had,
knowledge of such fact or other matter;
 
(i) "Lien" shall mean any security or other property interest or right, claim,
lien, pledge, option, charge, security interest, contingent or conditional sale,
or proxy, pre-emptive rights, first refusal rights, participation rights, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future;
 
(j) "Material Adverse Effect" shall mean any adverse effect on the business,
condition (financial or otherwise) or results of operation of the applicable
entity;
 
(k)  "Material Contract" shall mean any Contract, other than equipment and
furniture leases entered into in the ordinary course of business, the
liabilities or commitments associated therewith exceed, in the case of DCE,
$100,000 individually or $500,000 in the aggregate;
 
(l) "Person" shall mean any individual, corporation, partnership, association,
trust or other entity or organization, including a governmental or political
subdivision or any agency or institution thereof;
 
(m) "SEC" shall mean the Securities and Exchange Commission;
 
(n) "Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder; and
 
(o) "Taxes" shall mean all taxes (whether U.S. federal, state, local or Israeli
or other non-U.S.) based upon or measured by income and any other tax
whatsoever, including, without limitation, gross receipts, profits, sales,
levies, imposts, deductions, charges, rates, duties, use, occupation, value
added, ad valorem, transfer, franchise, withholding, payroll and social
security, employment, excise, stamp duty or property taxes, together with any
interest, penalties, charges or fees imposed with respect thereto.

 
 [The remainder of this page is intentionally left blank]
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties have caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.
 

 
CLEANTECH TRANSIT, INC.
          By:
/s/ Kenneth Bosket
      Name: Kenneth Bosket
Title: CEO
         
DISCOVERY CARBON ENVIRONMENTAL SECURITIES CORPORATION
          By:
/s/ William Barnwell
      Name: William Barnwell
Title: CEO
 

 
 
30

--------------------------------------------------------------------------------

 
 
SELLER'S COUNTERPART SIGNATURE PAGE
(Seller's must also complete Schedule III)
 

    _____________________________
(Print Name of Investor)




By:___________________________
           Name:
           Title:


______________________________
Address


______________________________
(City, State and Zip Code/Postal Code)

 
Country


______________________________
For US persons: taxpayer id number
 

 
 
31

--------------------------------------------------------------------------------

 


Schedule I


Exchange of DCE Shares for CTI Series B Preferred Shares


Name of Shareholder
DCE Shares Outstanding on
the Closing Date
CTI Exchange Shares to be Issued at Closing TO
DCE Shareholders (assuming all convert)
           
Total
17,731,116
97,521,138



 
Schedule I

--------------------------------------------------------------------------------

 

Schedule II


Exchange of DCE Warrants for CTI Warrants



 
DCE Warrants Outstanding on the Closing Date
CTI Warrants to be Issued at the Closing
Name of Shareholder
Number
Exercise Price
Number
Exercise Price
 
   
 
                                         
Total
281,432
$0.65
1,407,160
$0.13



 
Schedule II

--------------------------------------------------------------------------------

 

Schedule III
 
Investor Questionnaire
 
Please check the applicable box –


The undersigned is an accredited investor by reason of coming within one of the
following categories:


___     1.  
A natural person whose net worth, either individually or jointly with such
person's spouse, at the time of the undersigned's receipt the shares exceeds
$1,000,000;



___     2.  
A natural person who had an individual income in excess of $200,000, or joint
income with that person's spouse in excess of $300,000, in the two most recent
years and reasonably expects to have individual income reaching the same level
in the current year;



___     3.  
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act. whether acting in its individual or fiduciary capacity;



___     4.  
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;



___     5.  
An insurance company as defined in Section 2(13) of the Securities Act:



___     6.  
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;



___     7.  
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;



___     8.  
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees. if such plan has total assets in excess of $5,000,000;



___     9.  
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 
 
Schedule III

--------------------------------------------------------------------------------

 
 
___     10.  
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;



___     11.  
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the shares, with total assets in excess of
$5,000,000;



___     12.  
An executive officer or director of DCE.



___     13.  
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
company; or



___     14.  
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this category only, a list of the
equity owners of the undersigned, and each such equity owner should complete a
copy of this questionnaire.

 
The undersigned has executed this Investor Questionnaire this ____ day of
______, 2013.
 
 

    (Print Name of Investor)


By:____________________________
      Name:
      Title:


______________________________
Address


______________________________
(City, State and Zip Code/Postal Code)

 
Country


______________________________
For US Persons: taxpayer identificationnumber
 

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT A


 Form of CTI Officer and Director Release
 
 
 
 
 
 
 
 
 
 
 
Exhibit A

--------------------------------------------------------------------------------

 

EXHIBIT B


Draft of Information Statement to be filed with the SEC


 
 
 
 
 
 

 
 
Schedule B

--------------------------------------------------------------------------------

 


Exhibit C
 
 
 
 
 
 
 
 
 
 
Schedule B

--------------------------------------------------------------------------------

 


EXHIBIT C


Form of Notice of Exchange
 
 
 
 
 
 
 
 
 
 
 Exhibit C

--------------------------------------------------------------------------------


 